Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/11/2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-044292 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: W1 and W2 (Figures 14A and 14B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The disclosure is objected to because of the following informalities: In [0044] lines 2 and 4, “feeding path L” should reading “feeding path FL.” Also, in [0058] line 6, “reel 2” should read “reel 20.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a binding unit configured to twist the wire” in Claim 1 and “a displacement member configured to displace the other feeding member toward and away from the one feeding member” in Claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a binding unit” appears to comprise an engaging member, the engaging member having first and second movable engaging members and a fixed engaging member, an actuating member, and a rotary shaft (see [0078]-[0079]) to carry out its claimed function of twisting the wire, and is depicted in detail in Figures 10A and 10B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the scope of the limitation “one position regulation part in contact with a surface positioned in an axial direction…and the other position regulation part in contact with a surface positioned in an axial direction” is unclear. What is being positioned in axial 
Regarding Claim 3, the limitation “a displacement member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only describes the displacement member in terms of its function (displacing one of the feeding members towards and away from the other) and which components it is connected to, and does not provide any definitive structure for the displacement member itself. Examiner notes that paragraph [0037] states that the displacement member “serves as a release lever,” but this is not considered to be a disclosure of structure (i.e. it “serves” as a release lever, it’s not formed as a release lever). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 4, the scope of the limitation “the one position regulation part in contact with one surface and the other surface positioned in the axial direction…and the other position regulation part in contact with the other surface positioned in the axial direction” is unclear. What is being positioned in axial directions, the position regulation parts or the surfaces? Based on the structure of the limitation, either one could be true. Further, is “one surface and the other surface” meant to refer to the two surfaces that are positively recited in Claim 2? If so, there does not appear to be antecedent basis for “the one position regulation 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al., hereinafter Kasahara (WO 2017/014276). For text citations of Kasahara, refer to US 2018/0207709.
Regarding Claim 1, Kasahara discloses (Figures 1-4 and 8) a binding machine (binding machine 2) comprising: a wire feeding unit (feeding unit 16) configured to feed a wire (wire 3) to be wound on an object (object 1) to be bound; a binding unit (twisting unit 35) configured to twist the wire wound on the object to be bound; a curl guide (curl arm 27) configured to curl the wire being fed by the wire feeding unit ([0088] lines 1-3); and an inductive guide (curl guide 28) configured to guide the wire curled by the curl guide toward the binding unit, wherein the wire feeding unit comprises: a pair of feeding members (feed gears 17) facing each other with a feeding path of the wire being interposed therebetween, each of the feeding members configured to rotate about a shaft (rotary shafts 22) as a support point extending in a direction intersecting with the feeding path of the wire, and a position regulation part (see Annotated Figure 2 below) configured to regulate axial relative positions of the pair of feeding members 

    PNG
    media_image1.png
    318
    390
    media_image1.png
    Greyscale

Kasahara Annotated Figure 2
	Regarding Claim 2, Kasahara discloses (Figures 2 and 4) that the position regulation part comprises one position regulation part (see Annotated Figure 2 above) in contact with a surface (surface of leftmost feed gear 17) positioned in an axial direction of one of the feeding members (leftmost feed gear 17) and the other position regulation part (see Annotated Figure 2 above) in contact with a surface (surface of rightmost feed gear 17) positioned in an axial direction of the other feeding member (rightmost feed gear 17).
	Regarding Claim 4, Kasahara discloses (Figures 2 and 4) that the position regulation part comprises the one position regulation part (see Annotated Figure 2 above) in contact with one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara as applied to Claim 1 above, and further in view of Peters (US 5,842,506).
Regarding Claim 3, Kasahara discloses (Figure 4) that the other feeding member (rightmost feed gear 17) is configured to be displaced toward and away from the one feed member ([0083] lines 8-10), but is silent as to what component is configured to cause this displacement. Peters teaches (Figure 4) a binding machine comprising a wire feeding unit (wire feed mechanism 37) configured to feed a wire (wire 64) to be wound on an object to be bound, wherein the wire feeding unit comprises a pair of feeding members (wire rollers 46 and 47) and a position regulation part (cam 59 and cam lever 61), and further comprising a displacement member (wire release member 63) configured to displace the other feeding member (wire roller 47) toward and away from the one feeding member (wire roller 46), wherein the position .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaoka et al. (US 2018/0155940) discloses a binding machine meeting all the limitations of Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725